 

FIRST AMENDMENT

TO THE

FLT (FINE LINE TECHNOLOGY) PATENT LICENSE AGREEMENT

 

This First Amendment to the FLT (Fine Line Technology) Patent License Agreement
(“Amendment”) is made this day, December 21, 2016 by and between Uni-Pixel
Displays, Inc., a Texas corporation, including Affiliates, having a place of
business at 8708 Technology Forest Place, Suite 100, The Woodlands, TX 77381,
U.S.A. (hereinafter collectively referred to as “Licensee”) and CIT Technology
Ltd, a Company registered in England, including Affiliates, having a place of
business at Springstone House, 27 Dewsbury Road, Ossett, West Yorkshire, England
(hereinafter collectively referred to as “Licensor”). Capitalized terms used in
this Amendment but not defined herein have the meanings ascribed to them in the
Agreement (as defined below).

 

BACKGROUND

 

  A. The Parties entered into that certain FLT (Fine Line Technology) Patent
License Agreement with an Effective Date of April 16, 2015 (the “Agreement”).  
      B. Based on mutual agreement, the Parties desire to amend the following
sections of the Agreement by as described herein.

 

AGREEMENT

 

A. AMENDMENTS TO THE AGREEMENT

 

  1) Section 1.7 of the Agreement is deleted in its entirety and replaced with
the following new Section 1.7:

 

“Sales Price” means (a) gross revenues of Licensee recognized from the sale, use
or other disposition, but not to sublicensees, of a Licensed FLT Product by
Licensee (including Affiliates) or (b) the amount used by Licensee under its
agreement with the relevant sublicensee to calculate the royalty payable to
Licensee by the relevant sublicensee in respect of Licensed FLT Products
manufactured by the sublicensee (the “Sublicense Price”), provided always that
the Sublicense Price shall be a bona fides amount reflecting an arm’s length
transaction between a willing licensor and a willing licensee. Licensee shall,
with each Annual Royalty payment, deliver to Licensor reasonable supporting
evidence justifying the Sublicense Price used for the purposes of calculating
the Sales Price. Where Licensor is not satisfied that such supporting evidence
is sufficient to show that the Sublicense Price meets the above requirement set
out in this section 1.7, Licensor and Licensee shall meet and review the data
used for determining the Sublicense Price and come to a mutually agreeable
resolution.

 

   

 

 

  2) Section 1.10 of the Agreement is deleted in its entirety and replaced with
the following new Section 1.10:

 

“XSense Intellectual Property License Agreement” means that certain XSense
Intellectual Property License Agreement entered into between Atmel Corporation
and Licensee as of the date hereof.

 

  3) Section 1.11 of the Agreement is deleted in its entirety and replaced with
the following new Section 1.11:

 

“XSense Patent License Agreement” means that certain XSense Patent License
Agreement entered into between Atmel Corporation and Licensee as of the date
hereof.

 

  4) Section 2.1 of the Agreement is deleted in its entirety and replaced with
the following new Section 2.1:

 

Grant. Subject to the terms and conditions of this Agreement, including the
delivery and application of the Non-Refundable Prepayment, Licensor hereby
grants to Licensee an exclusive, sublicensable, worldwide, royalty-bearing
license under the Licensed FLT Patents, to make or have made, use, offer for
sale, sell, and import Licensed FLT Products. Notwithstanding the foregoing, the
exclusivity provided for in the prior sentence as to the Licensed FLT Patents is
subject to such license by Licensor to CPI Innovation Services Limited for the
license of the same Licensed FLT Patents for use with non-touch screens, which
rights of the licensee pursuant to such license shall continue and remain in
full force and effect during the term of such license.

 

  5) Section 2.3 of the Agreement is deleted in its entirety and replaced with
the following new Section 2.3:

 

Subject to the right to sublicense granted in Section 2.1, the license of
Section 2.1 above is non-assignable and non-transferrable, except as permitted
under Section 6.3 below and subject to Section 2.7 below.

 

  -2 - 

 

 

  6) Section 2.7 of the Agreement is deleted in its entirety and replaced with
the following new Section 2.7:

 

If this Agreement is terminated for any reason, then for so long as any
sublicense agreement remains in effect, such sublicense provided by such
sublicense agreement will survive and remain in full force and effect, and from
and after the effective date of such termination with respect to Licensee, the
sublicensee party to such sublicense agreement will be deemed to have the rights
of Licensee under this Agreement on a non-exclusive, non-sublicensable basis,
and will become responsible for complying with the terms and conditions of this
Agreement pertaining to financial terms with regard to the Net Sales by such
sublicensee, confidentiality, recordkeeping and auditing.

 

  7) Section 3.5 of the Agreement is amended to replace the word “Uni-Pixel”
with the word “Licensee.” No other changes shall be made to such Section 3.5.

 

B.   ORDER OF PRECEDENCE       1) This Amendment will be governed by all the
terms and conditions of the Agreement. In cases of a conflict between the
language in this Amendment and the Agreement, this Amendment will prevail.      
  2) This Amendment sets forth the entire agreement and understanding between
the Parties with respect to the subject matter hereof and supersedes all prior
and contemporaneous communications, both written and oral with respect to the
subject matter. Except as expressly set forth in this Amendment, the Agreement
and each and every provision thereof, will remain in full force and effect

 

  - 3 - 

 

 

IN WITNESS WHEREOF, the Parties hereto have caused this Amendment to be executed
by their duly authorized officers or representatives.

 

CIT Technology   Uni-Pixel Displays, Inc.       /s/ Chris Malley   /s/ Christine
Russell       Chris Malley   Christine Russell Printed Name   Printed Name      
Director   Secretary and CFO Title   Title       December 21, 2016   December
21, 2016 Date   Date

 

 

  

 

 

